This action is brought to recover damages in deceit, for breach of a warranty of bridgework upon the plaintiff's teeth. The evidence shows that the warranty was broken by the substitution of inferior material in place of gold, which was agreed to be furnished and used.
That the action of trespass on the case for deceit lies in such a case is settled in this State by Piche v. Robbins,24 R.I. 325, 326, following Place v. Merrill, 14 R.I. 578;Fogarty v. Barnes, 16 R.I. 627; Ingraham v. Union R.R.Co., 19 R.I. 356, and White v. Fitch, 19 R.I. 687.
The defendant's exceptions are overruled, and the cause is remitted to the Superior Court for judgment on the verdict.